UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1133


DAVID MICHAEL MONTGOMERY,

                Plaintiff - Appellant,

          v.

CONMED, INC.,

                Defendant - Appellee,

          and

JASON BINGHAM, Cpl.; JOHN CARHART, Sgt.; SENIOR TROOPER
CLAYCOMB; FRANK FORNOSS, Str.; STRED WINKLER, Senior
Trooper; SGT. GALLIGAN; SCOTT PEDERSON; K. R. JENKINS,
Officer; JAMIE GROVER, Officer; CHRIS TAYLOR, Tfc.; EDWARD
EICHER, Sgt.; TPR BISHOP; THE CARROLL COUNTY JAIL; MR.
HARDINGER, Warden; ANNE ARUNDEL COUNTY POLICE; STATE POLICE
WESTMINSTER,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-00930-ELH)


Submitted:   February 17, 2017              Decided:   February 24, 2017


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David Michael Montgomery, Appellant Pro Se.  Thomas Althauser,
Megan Green Anderson, Eric Matthew Rigatuso, ECCLESTON & WOLF,
PC, Hanover, Maryland for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      David Michael Montgomery appeals the district court’s order

granting summary judgment in favor of Defendant Conmed, Inc., on

Montgomery’s 42 U.S.C. § 1983 (2012) complaint.                       On appeal, we

confine    our    review    to    the    issues     raised    in   the     Appellant’s

brief.     See 4th Cir. R. 34(b).              Because Montgomery’s informal

brief    does    not   challenge     the    basis    for     the   district    court’s

disposition, Montgomery has forfeited appellate review of the

court’s order.         Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014)    (“The    informal       brief    is   an    important     document;      under

Fourth Circuit rules, our review is limited to issues preserved

in that brief.”).         Accordingly, we deny Montgomery’s motions for

appointment of counsel and affirm the district court’s judgment.

We   dispense     with    oral    argument     because     the     facts    and   legal

contentions      are    adequately       presented    in   the     materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3